Case 1:17-cv-22003-KMW Document 72 Entered on FLSD Docket 04/30/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 17-22003-CIV-WILLIAMS/TORRES

  HECTOR G. SAADE,
  individually and on behalf of all
  others similarly situated,

          Plaintiff,                                           CLASS ACTION
  v.

  INSEL AIR INTERNATIONAL B.V., a
  limited liability company registered in
  Curacao, & INSELAIR ARUBA N.V., a
  corporation registered in Aruba,

          Defendants.
                                                   /

                       MOTION TO DECERTIFY CONDITIONAL CLASS AND
                         FOR ENTRY OF DEFAULT FINAL JUDGMENT

       Plaintiff, Hector Saade (“Saade”), moves for (1) entry of an order decertifying the class that

  was certified after the clerk entered a default against Defendants, INSELAIR ARUBA N.V.

  (“INSELAIR”) (DE #44) and INSEL AIR INTERNATIONAL B.V. (“INSEL INTL”) (DE #70);

  and (2) entry of a default final judgment against each of the Defendants in favor of Plaintiff,

  individually.

                                      SUMMARY OF FACTS

       On July 16, 2019, this Court entered an order certifying a class of passengers that were

  compelled to pay an Exit Fee in violation of their air transport contract with Defendants,

  INSELAIR and INSEL INTL at the time of their flight and allowing Plaintiff to obtain discovery

  in order to identify the potential class members (DE #66). Since the Court’s order, Plaintiff has

  attempted to obtain discovery, both formally and informally, however, no information concerning

  the passengers and payment of the Exit Fee was provided by nor readily available from the agents

  for the Defendants.
Case 1:17-cv-22003-KMW Document 72 Entered on FLSD Docket 04/30/2020 Page 2 of 5



      However, in a further attempt to discover the evidence and information needed to define the

  class members, Plaintiff sent a non-party subpoena to the US Customs and Border Protection

  Agency, for passenger records and evidence of fees paid; however, no information has been

  provided to date.

      Moreover, due to the Defendants’ bankruptcy, the possibility of a recovery by the class is

  highly doubtful, such that decertification is also warranted on that basis.

      Due to Plaintiff’s inability to obtain information that identifies the members of the class, as

  well as the Defendants’ bankruptcy, it is appropriate for the Court to decertify the previously

  certified class and proceed to enter a default final judgment for the damages ($80) individually

  sustained by Saade on account of Defendant’s unlawful actions.

                              STANDARD FOR DECERTIFICATION

          “Even after a certification order is entered, the judge remains free to modify it in the light

  of subsequent developments in the litigation.” Gen. Tel. Co. v. Falcon, 457 U.S. 147, 160 (1982);

  see also Fed. R. Civ. P. 23(c)(1)(C) (“An order that grants or denies class certification may be

  altered or amended before final judgment.”); Ezell v. Mobile Housing Bd., 709 F.2d 1376, 1379

  (11th Cir. 1983) (“it is irrelevant that the district court initially certified a class”); Bowe v. Public

  Storage, 106 F. Supp. 3d 1252, 1266 (S.D. Fla. 2015) (decertifying class where “Plaintiffs can no

  longer satisfy the predominance inquiry under Rule 23(b)(3) for their national RICO claim because

  they cannot establish class-wide proof of a RICO injury”)). Also, “[d]ecertification of a class was

  appropriate in an action brought under the Fair Debt Collection Practices Act, when any hope of

  recovery by the class was speculative due to defendant's limited insurance coverage and its bleak

  financial condition which led to its filing for bankruptcy.” Barnett v. Experian Information

  Solutions, Inc., D.C.Tex.2006, 236 F.R.D. 307.
Case 1:17-cv-22003-KMW Document 72 Entered on FLSD Docket 04/30/2020 Page 3 of 5



                                            ARGUMENT

                       The Previously Certified Class Should be Decertified
                      Because they do not Meet the Requirements of Rule 23

  1. The Disclosed Class is Insufficiently Numerous.

         The present must be decertified because evidence and information are not reasonably

  available that would allow Plaintiff to prove that there exist sufficiently numerous passengers to

  meet the requirements of Rule 23. See, e.g., Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553

  (11th Cir. 1986) (“while there is no fixed numerosity rule, ‘generally less than twenty-one is

  inadequate, more than forty adequate, with numbers between varying according to other factors’”)

  (citing 3B Moore’s Fed. Prac. ¶ 23.05[1] at n.7 (1978)).

         “While the party seeking certification need not identify the exact number of members in

  the proposed class, she cannot rest on ‘mere allegations of numerosity.’ Evans v. U.S. Pipe &

  Foundry Co., 696 F.2d 925, 930 (11th Cir. 1983). Rather, the movant must provide the court with

  sufficient proof to support a reasoned finding that the certified class would meet the numerosity

  requirement.” Hummel v. Tamko Bldg. Products, Inc., 303 F. Supp. 3d 1288, 1295 (M.D. Fla.

  2017). Here, Plaintiff was unable to identify the other members of the Class upon making

  reasonable efforts and so there are insufficient members to establish the Class under Rule 23.

  2. Plaintiff’s Claims Cannot Be Determined by Allegations Alone.

         Plaintiff’s motion for class certification was premised on his assertions that the evidence

  sourced through discovery would prove that hundreds of passengers were obligated to pay the

  same Exit Fee and would not otherwise be disqualified as members of the putative class. However,

  The Defendant airlines have gone out of business and there appears no reasonable manner in which

  to collect the information necessary and prosecute this case.
Case 1:17-cv-22003-KMW Document 72 Entered on FLSD Docket 04/30/2020 Page 4 of 5



  3. The Class Has No Reasonable Expectation of Recovery.

         The Defendants having been declared bankrupt by their governing jurisdictions and their

  also appearing to have numerous and substantial claims with little or no assets owned, there is no

  reasonable expectation that a recovery will be had, and that is the purpose of the class claims

  presented here – to attempt to make whole the putative class members.

         WHEREFORE, Plaintiff requests this Court enter an order decertifying the Class and enter
  a final judgment upon default against INSELAIR and INSEL INTL in the amount of $80.00, plus
  interest and court costs.

  Dated: April 30, 2020                               Respectfully submitted,
                                                      /s/ Milton Fuentes

  John G. Crabtree, Fla. Bar. #886270                 Milton Fuentes, Fla. Bar #123420
  Charles M Auslander, Fla. Bar # 349747              M. FUENTES & CO.
  Brian C. Tackenberg, Fla. Bar #107224               201 Alhambra Circle, Suite 501
  CRABTREE & AUSLANDER                                Coral Gables, FL 33134
  240 Crandon Boulevard, Suite 101                    Tel: (305) 447-1960
  Key Biscayne, FL 33149                              Fax: (786) 288-3808
  Tel: (305) 361-3770                                 mf@mfuenteslaw.com
  Fax: (305) 437-8118                                 sc@mfuenteslaw.com
  jcrabtree@crabtreelaw.com
  gbaise@crabtreelaw.com                              Brian M. Torres, Fla. Bar #36498
  btackenberg@crabtreelaw.com                         Nicolas M. Jimenez, Fla. Bar #0123575
  floridaservice@crabtreelaw.com                      BRIAN M. TORRES, P.A.
                                                      One S.E. Third Ave., Ste. 3000
  Jose L. Baloyra, Fla. Bar #84603                    Miami, FL 33131
  BALOYRA LAW                                         Tel: 305-901-5858 ext. 101
  201 Alhambra Cir., Suite 501                        Fax: 305-901-5874
  Coral Gables, FL 33134                              btorres@briantorres.legal
  Tel: (305) 442-4142                                 njimenez@briantorres.legal
  Fax: (305) 442-4377                                 e-service@briantorres.legal
  jbaloyra@baloyralaw.com
  rcruz@baloyralaw.com                                John Cody German, Fla. Bar #58654
                                                      COLE, SCOTT & KISSANE, P.A.
                                                      Cole, Scott, & Kissane Building
                                                      9150 S. Dadeland Boulevard, Ste. 1400
                                                      Miami, Florida 33156
                                                      Telephone: (786) 268-6415
                                                      Facsimile: (305) 373-2294
                                                      cody.german@csklegal.com
                                                      yvonne.orosa@csklegal.com

                                           Counsels for Plaintiff
Case 1:17-cv-22003-KMW Document 72 Entered on FLSD Docket 04/30/2020 Page 5 of 5



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of April 2020, I served the foregoing document on all

  counsel of record identified above or on the following Service List.



                                                       /s/ Milton Fuentes



                                          SERVICE LIST

  Jean Maurice de Cuba, Esq.
  De Cuba Wever
  Laya Ernesto Petronia 62
  Oranjestas – Aruba
  Tel: 297-583-8144
  Fax: 297-583-8145
  Email. jeannot@decubawever.com
  Bankruptcy Trustee for Inselair Aruba N.V.


  Rogier van den Heuvel, Esq.
  VanEps Kunneman VanDoorne
  Julianaplein 22
  P.O. Box 504
  Willemstad, Curaçao
  Tel. +5999 461 3400 ext. 156
  Fax. +5999 461 2023
  Email. heuvel@ekvandoorne.com
  Bankruptcy Receiver for Insel Air International B.V.
